DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 09, 2020 has been entered.
This action is in response to arguments and remarks submitted on November 09, 2020, in which claims 2-11 are presented for further examination.
Claim 1 has been withdrawn.
Claims 10-11 are new.
Claims 2-11 are pending.
 
Response to Arguments
Applicant's arguments filed November 09, 2020 have been fully considered but they are not persuasive. See Examiner’s response below.
With respect to claims 2 & 6, applicant appears to assert that the cited art does not teach “analyzing at least a portion of the natural language query, prior to fully converting the sound input text”.  Examiner respectfully disagrees.  Kandekar teaches [0028] semantic analysis of speech.  Kandekar goes further to teach [0029] analysis of topics during speech to text conversion and natural language processing, wherein this analysis is an indicator that that .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-11 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being unpatentable over Kandekar et al. (US Pub. No. 2012/0046936 A1).
In respect to Claim 2, Kandekar teaches:
a method for converting speech to text, the method comprising: receiving a sound input, by a computer system, from a client device; (Kandekar teaches [Abstract] reception of sound input from speech content.)
determining at least one natural language query from the sound input; (Kandekar teaches [0029-0030] natural language processing and performance of semantic queries.)
analyzing at least a portion of the natural language query, prior to fully converting the sound input into text, to determine a topic of the natural language query;
Kandekar teaches [0028] semantic analysis of speech.  Kandekar goes further to teach [0029] analysis of topics during speech to text conversion and natural language processing, wherein this analysis is an indicator that that analysis is done prior to the completion of speech to text.
selecting a customized language model associated with the topic; (Kandekar teaches [0030] semantic analysis based upon identification of relevant topics, wherein results or models are customized accordingly.)
and fully converting the sound input of the natural language query into text using the customized language model (Kandekar teaches [FIG. 3, 0029] converting to text.)
As per Claim 3, Kandekar teaches:
wherein analyzing at least a portion of the natural language query to determine a topic of the natural language query comprises matching the at least a portion of the natural language query to a natural language library that is associated with the topic (Kandekar teaches [0030] semantic analysis for determination of matching topics.)
As per Claim 4, Kandekar teaches:
updating content of the customized language model responsive to encountering a new type of search query (Kandekar teaches [0060] updating of model data.)
As per Claim 5, Kandekar teaches:
wherein updating the content of the customized language model is performed by a natural language library update (Kandekar teaches [0060] updating of model data.)

Claims 6-9 are the media claims corresponding to method claims 2-5 respectively, therefore are rejected for the same reasons noted previously.

utilizing a natural language query processor to narrow down the possibilities in the language model to a small set (Kandekar [0030])

Claim 11 is the media claim corresponding to method claim 10 respectively, therefore is rejected for the same reasons noted previously.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395.  The examiner can normally be reached on 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        June 5, 2021